Motion to open default granted on payment of ten dollars costs within five days from the date hereof and order resettled so that upon payment of the costs and disbursements of the. appeal and the costs imposed'by the court át Special Term, within five days after the date of the order, plaintiff, appellant, shall have leave to serve an amended complaint, and that upon compliance with these conditions this order be entered in place and stead of the other order entered herein on November 1,1912, and in the event of a failure to comply with such conditions, the motion to open the default and resettle the order is denied, with ten dollars costs. Present—Jenks, P. J., Hirschberg, Burr, Woodward and Rich, JJ.